DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered and they are persuasive, particularly with respect to the additional layer 40 of Gogolowski being present on either the top or bottom of the absorbent layer 12.  Gogoslowski does not teach or suggest the additional layer 40 used as a top and a bottom layer. A new rejection base on a new combination of the prior art follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al. US 2003/0153860.
As to claim 1, Nielsen et al. teaches a bandage comprising:

a top film 1 (paragraphs 0054-0055);

an absorbent layer 2 having a top surface thereof adjacent to a bottom surface of the top film, the absorbent layer including at least one incision extending at least partially through the absorbent layer (paragraph 0053); and a lower layer 3 (skin-facing layer) connected to a lower surface of the absorbent layer 2, the lower layer 3 including at least one opening formed therein and extending from a bottom surface thereof to a top surface thereof  (Figures 1, 3, and 6; paragraphs 0038-0041) and including an adhesive material on the bottom surface thereof (paragraphs 0056-0057).

As to claim 9, the absorbent layer comprises a super absorbent polymer (paragraphs 0048).

As to claim 10, Nielsen teaches the absorbent layer comprises:
a first layer 2 of a first material 2;
a second layer 5 of a second material (paragraphs 0043, 0044, 0077).

As to claim 11, at least one of the first material and the second material comprises hydrophilic foam (paragraph 0046).

As to claim 20, Nielsen teaches the lower layer comprises a silicone- based adhesive on the bottom surface thereof (paragraph 0061).

As to claim 21, Nielsen teaches a method of treating a wound comprising:

(a) providing a top film 1 (paragraphs 0054-0055);

(b) providing an absorbent layer 2 below the top film (Figures 1 and 6; paragraphs 0031, 0034, 0036);

(c) providing at least one incision in the absorbent layer (paragraph 0053); and

(d) providing a perforated lower layer below the absorbent layer (paragraph 0039).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. US 2003/0153860 in view of Gogolowski et al. US 2018/0289555.  
Nielsen teaches the present invention substantially as claimed.  Nielsen teaches an absorbent that is precut, but is silent as to the depth and shape of the incision.   Gogolowski teaches a dressing having an absorbent layer 12 comprising incisions 16 that extend through the layer and have a spiral shape (Gogolowski Figure 7; paragraphs 0002, 0059-0062) for the benefit of providing a conformable dressing with sufficient drapability with improved elasticity for better coverage of movable areas such as joint (Gogolowski paragraph 0006).  It would have been obvious to one having ordinary skill in the art at the time the inventio was originally filed to modify Nielsen with such incisions for the benefits taught in Gogolowski. 

As to claim 2, the at least one incision extends completely through the absorbent layer (Gogolowski paragraph 0059).

As to claim 3, the at least one incision 16 extends in a spiral shape (Gogolowski Figure 7; paragraphs 0059-0062).

As to claim 4, the at least one incision comprises a plurality of segments, the segments forming a plurality of concentric circles (Gogolowski Figures 3A, 3C, 6, and 7; paragraphs 0059-0062).

As to claim 5, the plurality of segments are spaced apart from adjacent segments by substantially ten degrees (Gogolowski paragraphs 0064, 0066, 0072).

As to claims 6-7, Gogolowski further discloses wherein the absorbent
layer comprises a hydrogel (form gels as soon as they come into contact with bodily
fluids; paragraph 0087 lines 1-5, 24-36), a hydrocolloid (paragraph 0087 line 24), or a superabsorbent polymer (hydrocolloid such as sodium carboxymethyl cellulose; paragraphs 0087, 0088).

As to claims 8 and 12, Nielsen/Gogolowski teaches various materials for the absorbent layer including superabsorbent polymer and foam materials (Nielsen paragraphs 0044-0049, 0077; Gogolowski paragraphs 0087-0088).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed first material as a super absorbent polymer and the second material as a hydrophilic polyurethane foam since it is obvious to try to combine the elements  choosing from a finite number of predictable solutions particularly since the prior art composition and the claimed composition are intended to be used in the same environment and for the same purpose. 

As to claims 13-15, Nielsen/Gogolowski does not specifically teach the claimed depth of the incision through the absorbent layers.  However, Gogolowski teaches the incision extends through the thickness 14 of at least a portion of the layer of the material 12 (Gogolowski paragraph 0044), which allows some tolerance for the incision to extend at least partially though the materials.  Thus, it would obvious to one having ordinary skill in the art to have the incisions 16 extend through the layers as claimed since Gogolowski teaches the general condition of the incisions extending partially through the layers and one can determine through routine experimentation the extent of the incisions depending on the level of flexibility desired. 


Allowable Subject Matter
10.	Claim 22 is allowed.
11.	Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 22, the prior art does not teach or suggest a continuous spiral shaped incision as the incisions of Nielsen/Gogolowski are discontinuous.  With respect to claims 16-19, Nielsen specifically teaches away from an adhesive between the top film layer and absorbent layer (Nielsen paragraph 0033). 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781